DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Response to Requirement for Restriction/Election
Applicant's election without traverse of Species I in the reply filed on 10 November 2021 is acknowledged. Since claims 10 and 12 are dependent claims of an independent claim 9. So, claims 1-8, 13-17, and 20 will be reviewed.
Information Disclosure Statement
	The information disclosure statements, filed 22 January 2020 and 14 May 2021, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS forms 1449- Paper No 20200122 and 20210514, are attached to the instant Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2008/0082468 A1) in view of Kim et al. (US 2016/0093050 A1).

obtaining an image, wherein the image comprises an image of an object (IO) (Long discloses that “microscope images are obtained for analysis. There are at least two images for each specimen. For example, twenty sets of microscope images were acquired and used in the cell detection experiments” at Fig. 18-1802 and ¶0187);
representing each element of a plurality of elements of the image via an input vector of a plurality of input vectors, each input vector comprising one or more parameters pertaining to visual appearance of a respective element of the plurality of elements of the image (Long discloses that “using Kernel PCA to nonlinearly reduce the dimensionality of the input data. Input vectors are derived from manually-extracted training patches and are represented as nonlinear combinations of feature vectors derived from Kernel PCA preprocessing. The system also employs multiclass classification and probability estimation for image analysis, which permits not only the identification of the desired cells but also gives their locations relative to the pixel coordinates of the primary image. Essentially, the software is taught to classify pixel patches into different classes. Each class corresponds to a single cell type, except for the larger class containing all undesired objects (e.g. background, fragments of cells, trash, and off-centered cells), denoted as "Non-cell". For cell classes, the localization information of the classified pixel patches in the image is used as cell locations” at Fig. 18-1806 and ¶0188);
identifying, by the processing device, a sub-plurality of the plurality of elements of the image as belonging to the IO (Long discloses that “the probability that the input vector derived from these extracted patches belongs to each class is calculated by ECOC probability estimation. At 1814, for each class corresponding to a cell type, this probability is then used as a "confidence value" V[p] .epsilon.[0,1] in a "confidence map" for that cell type” at Figs. 18-1812 and 1814 and ¶0189); and
determining, by the processing device, based on locations of the sub-plurality of the plurality of elements, a location of the IO within the image (Long discloses that “localization of the 
However, Long does not explicitly disclose providing, by a processing device, the plurality of input vectors to a first subnetwork of a neural network to obtain a plurality of output vectors, wherein each of the plurality of output vectors is associated with an element of the plurality of elements of the image.
Kim discloses disclose providing, by a processing device, the plurality of input vectors to a first subnetwork of a neural network to obtain a plurality of output vectors, wherein each of the plurality of output vectors is associated with an element of the plurality of elements of the image (Kim discloses a first artificial neural network that generates features vectors, v11-v16 at Fig. 7 and ¶¶0116-0117).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize feature vectors from the first artificial neural network of Kim to Long’s classification process.
The suggestion/motivation would have been to “to accurately diagnose an object” (Kim; ¶0007) by providing “a multilayer perceptron structure” (Kim; ¶0032).
b.	Regarding claim 4, the combination applied in claim 1 discloses wherein the one or more parameters pertaining to visual appearance of the element of the image are determined by providing one or more input values pertaining to visual appearance of the element of the image as input into a second subnetwork of the neural network (Kim discloses that “a second artificial 
c.	Regarding claim 5, the combination applied in claim 1 discloses wherein each of the one or more input values pertaining to visual appearance of the element of the image comprises an intensity value of at least one pixel of the element (Long discloses that “images were taken under five light intensity levels of the microscope: (a) Intensity level 3: representing extremely weak illumination; (b) Intensity level 4: representing weak illumination; (c) Intensity level 5: representing normal illumination; (d) Intensity level 6: representing strong illumination and (e) Intensity level 7: representing extremely strong illumination. Two experimental schemes were performed using these images the results of which as shown in FIGS. 8a-b. To create the situation of small within-class variation, ANNs based on both PCA and FLD were trained with images only in Intensity level 3 and then tested with all levels in Scheme 1. In Scheme 2, within-class variation was purposely introduced by training the neural network with Intensity levels 4, 5, and 6 together and then tested again with all levels” at Figs. 7a-7e and ¶0156).
d.	Regarding claim 6, the combination applied in claim 1 discloses wherein the second subnetwork is a convolutional network (Kim discloses that “a second artificial neural network 52 according to an exemplary embodiment. In the present exemplary embodiment, the second training data 42 may be used for multilayer learning. As illustrated in FIG. 9, multilayer learning may be performed using a plurality of patch images P21 to P26 obtained by the second training data 42” at Fig. 9 and ¶0124) (emphasis added).
e.	Regarding claim 8, the combination applied in claim 1 discloses wherein an output vector associated with a first element of the plurality of elements depends on input vectors describing visual appearance of a pre-determined amount of elements adjacent to the first 
f.	Regarding claim 13, the combination applied in claim 1 discloses wherein the first subnetwork comprises a convolutional subnetwork or at least one hidden layer of neurons (Long discloses that “In one embodiment the ANN is optimized using an empirical method to determine an upper bound for each layer of the network. Then the optimal number of neurons in the two hidden layers are estimated by independently decreasing the number of hidden neurons in each layer from the upper bound to 1, and evaluating the generalization properties of the ANN on the test set at each step. To avoid entrapment in a local error minimum, every training session is repeated five times and the best weights were used for each number of hidden neurons” at ¶0151) (emphasis added).
g. 	Regarding claim 16, Long discloses a non-transitory machine-readable storage medium including instructions that, when accessed by a processing device, cause the processing device (Long discloses that “The computer readable medium 300 can be any medium known in the art for storing instructions, such as a magnetic disk drive, an optical disk drive, magnetic tape, FLASH memory or PROM, among others” at Fig. 16-300 and ¶0219). Moreover, rest of the claim limitations are analogous and correspond to the limitations of claim 1. See rejection of claim 1 for further explanation.
h.	Regarding claim 20, Long discloses a system comprising: a memory (Long discloses that “The computer readable medium 300 can be any medium known in the art for storing instructions, such as a magnetic disk drive, an optical disk drive, magnetic tape, FLASH memory or PROM, among others” at Fig. 16-300 and ¶0219)(emphasis added).; and a processing device operatively coupled to the memory, the processing device (Long discloses a “processor 302 reads instructions stored on the computer readable medium 300 and executes those instructions to perform any or all of the functions of the embodiments described herein” at .

Claims 2, 3, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (US 2008/0082468 A1) in view of Kim et al. (US 2016/0093050 A1) in view of van den Oord et al. (US 2020/0250528 A1, hereinafter ‘Van”).
a.	Regarding claim 2, the combination applied in claim 1 discloses all the previous claim limitations. However, the combination does not explicitly disclose wherein each element of the plurality of elements comprises one or more pixels obtained by rasterizing the image.
Van discloses wherein each element of the plurality of elements comprises one or more pixels obtained by rasterizing the image (Van discloses that “The autoregressive "PixelCNN" model (ibid) will be described as an example autoregressive model. This is trained to generate the pixels of an image in sequence, for example in a raster scan row by row and pixel by pixel” at ¶0042).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the raster scan process of Van to the combination.
The suggestion/motivation would have been to “to control state space exploration in a reinforcement learning system; or to evaluate or classify an item such as an image” (Van; ¶0026).
b.	Regarding claim 3, the combination applied in claim 2 discloses wherein the one or more parameters pertaining to visual appearance of an element of the image are determined in view of a first plurality of intensity values, wherein each of the first plurality of intensity values represents an intensity value for a first color for a respective pixel of the one or more pixels of the element (Long discloses that “images were taken under five light intensity levels of the microscope: (a) Intensity level 3: representing extremely weak illumination; (b) Intensity level 4: 
c.	Regarding claim 7, the combination applied in claim 2 discloses wherein the one or more parameters pertaining to visual appearance of the element of the image are determined in further view of a second plurality of intensity values, wherein each of the second plurality of intensity values represents a intensity value for a second color for the respective pixel of the one or more pixels of the element, wherein the second color is different from the first color (Long discloses that “images were taken under five light intensity levels of the microscope: (a) Intensity level 3: representing extremely weak illumination; (b) Intensity level 4: representing weak illumination; (c) Intensity level 5: representing normal illumination; (d) Intensity level 6: representing strong illumination and (e) Intensity level 7: representing extremely strong illumination. Two experimental schemes were performed using these images the results of which as shown in FIGS. 8a-b. To create the situation of small within-class variation, ANNs based on both PCA and FLD were trained with images only in Intensity level 3 and then tested with all levels in Scheme 1. In Scheme 2, within-class variation was purposely introduced by training the neural network with Intensity levels 4, 5, and 6 together and then tested again with all levels” at Figs. 7a-7e and ¶0156).
d.	Regarding claim 17, claim 17 is analogous and corresponds to claim 2. See rejection of claim 2 for further explanation.

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The claims have features such as “selecting a location for the image of the training object; inserting the image of the training object at the selected location; and adjusting a intensity value of a plurality of pixels of the inserted image in view of a reference intensity value of the base image,” which are distinct comparing with the prior arts or references that was reviewed and searched.

Conclusion
Following is a list of the references that were not cited, but pertinent to the claims:
Shiller et al. (US 2005/0089216 A1): Method and apparatus for segmenting a first region and a second region. A method for defining a boundary separating a first region and a second region of a digital image includes determining using a learning machine, based on one or more of the color arrangements, which pixels of the image satisfy criteria for classification as associated with the first region and which pixels of the image satisfy criteria for classification as associated with the second region.
Huang et al. (US 2005/0147291 A1): A face recognition system and process for identifying a person depicted in an input image and their face pose. The preprocessed face images are preferably used to train a neural network ensemble having a first stage made up of a bank of face recognition neural networks each of which is dedicated to a particular pose range, and a second stage constituting a single fusing neural network that is used to combine the outputs from each of the first stage neural networks. 
Potts et al. (US 7,653,244 B2): includes extraction of raster data from a pre-designated region of a screen displayed in the foreign application, segmentation of the raster data into prospective sets of character raster data; application of the character raster data and a feature data set and a vector data set derived from the character raster data as inputs to respective raster, feature, and vector artificial neural networks to generate candidate characters; using a voting process to identify a character represented by the character raster data from the candidate characters; assembly of the remaining characters as recognized by the neural networks into a key; and association of the key with an external data file which may be stored


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609